R Ü L E.
New-York Supreme Court.' William Neilson, v. •
Catharine Cox, Magdalene Beekman, Abraham H. Beekman and Johannah . his wife.
. In Partition.
The defendants having negleéted to answér or plead to the petition of the plaintiff, within the time allowed them by a rule of this court for that purpose, and it appear-
ing by the said petition, that the plaintiff is seised in fee simple, as tenant in common, of two undivided fifth parts of the premises in the said petition mentioned, and that the defendant Catharine Cox is seised in fee simple, as tenant in common, of one equal undivided fifth part thereof, and that the defendant Magdalene Beekman is seised in fee simple, as tenant in common, of one equal undivided fifth part thereof, and that the defendants Abraham H. Beekman and Johannah hisjwife, in right of the said Johannah, are seised in fee simple of one equal undivided fifth part thereof, which not being denied, the court doth therefore determine the rights of the said parties to be, as in the said petition is stated, whereupon and on motion .of Mr.. Riggs, attorney
*122for the ¡plaintiff, It ‘is ordered, that partition of the said premises be made between the said parties, according to their -$aid.respective rights, and it is ordered, that A. B* C. 'D. ¡&E. E. being three respeCtablefreeholders of-the city of New-York, -be, and they are hereby appointed commissioners to make -the said partition among the said parties, quality and quantity relatively considered, according to the respective rights of the parties aforesaid.
N. B. The commissioners are named by the party to the court, and if approved of, appointed according to the nomination.
Raddiff and Livingston, justices, absent*